
	

113 HR 4833 IH: Women and Minorities in STEM Booster Act of 2014
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4833
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mrs. Carolyn B. Maloney of New York (for herself and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To increase the participation of historically underrepresented demographic groups in science,
			 technology, engineering, and mathematics education and industry.
	
	
		1.Short titleThis Act may be cited as the Women and Minorities in STEM Booster Act of 2014.
		2.Grant program to increase the participation of women and underrepresented minorities in STEM fields
			(a)FindingsCongress finds the following:
				(1)One of the core missions of the National Science Foundation is to achieve excellence in U.S. science, technology, engineering and mathematics (STEM) education.
				(2)According to the National Academy of Sciences, STEM education at the undergraduate level is vital
			 to developing a workforce that will allow the United States to remain the
			 leader in the 21st century global economy.
				(3)According to the National Academy of Sciences, in order to maintain scientific and engineering
			 leadership amid increasing economic and educational globalization, the
			 United States must aggressively pursue the innovative capacity of all
			 people in the United States—women and men.
				(4)According to the August 2011 report Women in STEM: A Gender Gap to Innovation, the Department of
			 Commerce found the following:
					(A)According to the Census Bureau’s 2009 American Community Survey (ACS), women comprise 48 percent
			 of the U.S. workforce but just 24 percent of STEM workers..
					(B)[B]etween 2000 and 2009, women’s share of the STEM workforce remained constant at 24 percent,
			 while their share of all college-educated workers increased from 46 to 49
			 percent.
					(C)The ACS data on undergraduate fields of study show that women account for nearly half of employed
			 college graduates age 25 and over, but only about 25 percent of employed
			 STEM degree holders and an even smaller share—just about 20 percent—of
			 STEM degree holders working in STEM jobs..
					(5)In 2007, underrepresented minority groups comprised 33.2 percent of the college-age population of
			 the United States, but only 17.7 percent of undergraduate students earning
			 a baccalaureate degree in a STEM field.
				(6)The Higher Education Research Institute at the University of California, Los Angeles, found that,
			 while freshmen from underrepresented minority groups express an interest
			 in pursuing a STEM undergraduate degree at the same rate as all other
			 freshmen, only 22.1 percent of Latino students, 18.4 percent of
			 African-American students, and 18.8 percent of Native American students
			 studying in STEM fields complete their degree within 5 years, compared to
			 an approximate 33 percent and 42 percent 5-year completion rate for White
			 and Asian students, respectively.
				(7)According to the National Action Council for Minorities in Engineering, Inc., no one race or ethnic
			 category will be a majority by 2050, and as the United States works to
			 remain competitive in the world of technological innovation, the United
			 States should address the need to increase the number of individuals from
			 underrepresented minority segments of the population who work in
			 engineering.
				(b)Program AuthorizedThe Director of the National Science Foundation, acting through the Education and Human Resources
			 Directorate and not less than 1 research directorate of the National
			 Science Foundation, shall award grants to eligible entities, on a
			 competitive basis, to enable such eligible entities to carry out the
			 activities described in subsection (e), in order to increase the
			 participation of women and underrepresented minorities in the fields of
			 science, technology, engineering, and mathematics.
			(c)Eligible EntityIn this section, the term eligible entity means—
				(1)a department of science, technology, engineering, or mathematics at an institution of higher
			 education, as defined under section 101 of the Higher Education Act of
			 1965 (20 U.S.C. 1001);
				(2)a consortium of departments described in paragraph (1);
				(3)a department or consortium described in this subsection, in partnership with a department, college,
			 or school of education at such institution of higher education; or
				(4)a nonprofit organization, which may include—
					(A)a nonprofit scientific or professional society or organization that represents 1 or more science or
			 engineering disciplines; or
					(B)a nonprofit organization that has the primary mission of advancing the participation of
			 underrepresented segments of the population in science and engineering.
					(d)ApplicationEach eligible entity that desires to receive a grant under this section shall submit an application
			 to the Director of the National Science Foundation at such time, in such
			 manner, and containing such information as the Director of the National
			 Science Foundation may reasonably require.
			(e)Authorized ActivitiesAn eligible entity that receives a grant under this section shall use such grant funds to carry out
			 the following activities designed to increase the participation of women
			 and underrepresented minorities in the fields of science, technology,
			 engineering, and mathematics:
				(1)Online workshops.
				(2)Mentoring programs that partner science, technology, engineering, or mathematics professionals with
			 students.
				(3)Internships for undergraduate and graduate students in the fields of science, technology,
			 engineering, and mathematics.
				(4)Conducting outreach programs that provide elementary school and secondary school students with
			 opportunities to increase their exposure to the fields of science,
			 technology, engineering, or mathematics.
				(5)Such additional programs as the Director of the National Science Foundation may determine.
				(f)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal
			 years 2015, 2016, and 2017.
			
